Complainant is the owner and operator of a restaurant of the type commonly known as a "diner." On November 21st, 1938, such of her employes as were members of the defendant union walked out. Picketing immediately followed. Chancery, on the filing of complainant's bill for injunction and the submission of proofs, allowed an order to show cause and on the return thereof found that complainant had employed new workers to take the place of all the strikers, that the business was being continued normally and that consequently there was no longer a strike, whereupon it issued a restraint pendente lite. The appeal is from that restraint order. *Page 321 
The case is subject to the comments and to the same disposition as are being made concurrently herewith in Kitty Kelly ShoeCorp. v. United Retail, c., Local 108, 126 N.J. Eq. 318.
The order under appeal will be reversed and the cause remanded.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.